PER CURIAM.
Appellant contends the trial court erred in a) awarding appellee $100 per month periodic alimony, b) giving appellee permanent possession of the marital home which had been held by the entireties, and c) refusing to partition the marital home property. .
Our consideration of the briefs and record leads us to conclude the court erred in giving appellee permanent possession of the home and refusing to partition said property-
Accordingly, the provisions of the final judgment awarding appellee permanent possession of the marital home and refusing to partition said property are reversed, and the cause is remanded with directions to grant partition of said property. In all other respects the final judgment is affirmed.
AFFIRMED IN PART; REVERSED IN PART; and remanded with directions.
. DOWNEY and ANSTEAD, JJ., and FO-GLE, HARRY W., Associate Judge, concur.